Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/18/2022 have been fully considered and they
are persuasive. A new rejection is made by the examiner.
Applicant argues:
At page 11 last paragraph that Daniel does not teach or suggest “determine an optical beam path for the first optical beam and the second optical beam; transmit the first optical beam in a first direction along the optical beam path; and transmit the second optical beam in a second direction along the optical beam path to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different,”.
Examiner response:
The examiner respectfully disagrees with the applicant that Daniel dose not disclose “determine an optical beam path for the first optical beam and the second optical beam; transmit the first optical beam in a first direction along the optical beam path; and transmit the second optical beam in a second direction along the optical beam path” (See rejection claim 1 below.). 
However, the examiner concurs with the applicant that Daniel does not teach “to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different,”. To address this deficiency, the examiner introduces Rockwell, D.  US 5568309 A (hereinafter Rockwell). 
Applicant argues:
At page 13 paragraph 2 that Miglani does not teach or suggest “determine an optical beam path associated with a first optical beam and a second optical beam; transmit the first optical beam in a first direction along the optical beam path; and transmit the second optical beam in a second direction along the optical beam path to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different,”.
Examiner response:
This argument is the same from the previous argument above. Again, the examiner respectfully disagrees with the applicant that Miglani does not disclose “determine an optical beam path for the first optical beam and the second optical beam; transmit the first optical beam in a first direction along the optical beam path; and transmit the second optical beam in a second direction along the optical beam path” (See rejection claim 18.). 
However, the examiner concurs that Miglani does not teach “to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different,”. The examiner introduces Rockwell, D.  US 5568309 A (hereinafter Rockwell) to address this new limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy, D. et al. CA2304898A1 (hereinafter Daniel) and further in view of Rockwell, D., U. S. Patent No.  US 5568309 A (hereinafter Rockwell) .
Regarding claim 1, Daniel teaches a system (See Fig. 2 and p. 8 last paragraph lines 1-2 in Daniel.), comprising: a birefringent element (This refers to Fig. 3 element 22 and p. 10 paragraph 4 lines 5-7 in Daniel.) to: receive an input optical beam (This pertains to element 14 in Fig. 3 in Daniel.); and split the input optical beam into a first optical beam (This pertains to element 14e in Fig. 3 in Daniel.) and a second optical beam (This pertains to element 14o in Fig. 3 in Daniel.); and an optical device (This corresponds to elements 24, 26 and 28 for the optical beam path of the first optical beam and elements 23, 25, and 27 for the optical beam path of the second optical beam in Fig. 3 in Daniel.) to: determine an optical beam path for the first optical beam (This corresponds to elements 24, 26 and 28 for the optical beam path of the first optical beam in Fig. 3 in Daniel.) and the second optical beam (This corresponds to elements 23, 25, and 27 for the optical beam path of the second optical beam in Fig. 3 in Daniel.); transmit the first optical beam in a first direction along the optical beam path (Fig. 3 in Daniel shows this limitation.); and transmit the second optical beam in a second direction along the optical beam path (Fig. 3 in Daniel shows this limitation.) to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different.
However, Daniel fails to teach to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different.
Rockwell, from the same field of endeavor as Daniel, teaches a system that enables the second optical beam to exchange a path of the first optical beam (See Fig. 1a elements 16 and 18, column 3 line 56 and column 2 lines 51-56.), wherein the first direction and the second direction are different (This is shown in Fig. 1a. The directions of elements 18 and 16 are different.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rockwell to Daniel to have enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different in order to compensate the aberrations and depolarization imparted on the beam (See column 3 lines 16-20.).
Regarding claim 3, Daniel teaches the system of claim 1, wherein the second direction is the opposite of the first direction (This limitation corresponds to paragraph [0073] of the application and this pertains to Fig. 5 and p. 11 paragraph 4 lines 2-9 in Daniel.).
Regarding claim 4, Daniel teaches the system of claim 1, wherein the first optical beam and the second optical beam are directed substantially along the optical beam path (This corresponds to Fig. 5 in Daniel and p. 11 p. 11 paragraph 4 lines 6-9 in Daniel.).
Regarding claim 5, Daniel teaches the system of claim 1, wherein the first optical beam and the second optical beam overlap along the optical beam path (This pertains to paragraph [0057] and Fig. 3A of the application. This corresponds to Fig. 5 and p. 11 p. 11 paragraph 4 lines 6-9 in Daniel.).
Regarding claim 6, Daniel teaches the system of claim 1, wherein the optical device comprises a mirror, and wherein the first optical beam and the second optical beam are transmitted in a direction of the mirror (See p. 17 paragraphs 2-3 and Figs. 11A-11D in Daniel.).
Regarding claim 7, Daniel teaches the system of claim 6, wherein the first optical beam and the second optical beam reflect off a plurality of surfaces of the mirror (See p. 17 paragraphs 2-3 and Figs. 11A-11D in Daniel.).
Regarding claim 8, Daniel teaches the system of claim 1, wherein the optical device comprises a prism, and wherein the first optical beam and the second optical beam are transmitted in a direction of the prism (See Fig. 5 and p. 11 paragraph 4 lines 12-13 in Daniel.).
Regarding claim 9, Daniel teaches the system of claim 1, wherein the optical device comprises a lens system (This corresponds to elements 27 and 28 in Fig. 3 and p. 11 paragraph 2 in Daniel.), and wherein the first optical beam and the second optical beam are transmitted in a direction of the lens system (This is shown in Fig. 3 in Daniel.).
Regarding claim 10, Daniel teaches the system of claim 1, wherein the system is a multi-pass optical spectrum analyzer (OSA) (See Fig. 2 and Abstract lines 10-11 in He.).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel and Rockwell as applied to claim 1 above, and further in view of Miglani, J et al. U. S. Patent No. US 20160004014 A1  (hereinafter Miglani). 
Regarding claim 2, the modified device of Daniel does not teach the system of claim 1, wherein the optical device is further to: determine an insertion loss (IL) difference between a first insertion loss (IL) associated with the first optical beam and a second insertion loss (IL) associated with the second optical beam.
However, Miglani, from the same field of endeavor as Daniel, discloses the system of claim 1, wherein the optical configuration is further to: determine an insertion loss (IL) difference between a first insertion loss (IL) associated with the first optical beam and a second insertion loss (IL) associated with the second optical beam (This pertains to paragraph [0036] in Miglani. See the annotated fig. above.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Miglani to the modified device of Daniel to have the system of claim 1, wherein the optical configuration is further to: determine an insertion loss (IL) difference between a first insertion loss (IL) associated with the first optical beam and a second insertion loss (IL) associated with the second optical beam in order to maximize the output power form the connection (See paragraph [0061] lines 4-5 in Miglani.).
Claim(s) 11, 12, 13, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, and in view of Moon, J. et al. U. S. Patent Application Publication No. US  20040246477 A1 (hereinafter Moon) and further in view of Rockwell.
Regarding claim 11, Daniel teaches determining an optical beam path associated with a first optical beam (This corresponds to elements 24, 26 and 28 in Fig. 3 for the optical beam path of the first optical beam in Daniel.) and a second optical beam (This corresponds to elements 23, 25, and 27 for the optical beam path of the second optical beam in Fig. 3 in Daniel.); transmitting the first optical beam in a first direction along the optical beam path (This limitation is shown in Fig. 3 in Daniel.); and transmitting the second optical beam in a second direction along the optical beam path (This limitation is shown in Fig. 3 in Daniel.) to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different.
However, Daniel fails to teach a method for providing a configuration for reducing polarization dependent loss (PDL) and providing higher resolution optical measurements and to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different.
Moon, from the same field of endeavor as Daniel, discloses a method for providing a configuration for reducing polarization dependent loss (PDL) (See paragraph [0063] lines 6-8 in Moon.) and providing higher resolution optical measurements (See paragraph [0062] lines 6-8 in Moon.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Moon to Daniel to have a method for providing a configuration for reducing polarization dependent loss (PDL) and providing higher resolution optical measurements in order to lower the polarization dependent loss (PDL) of the optical spectrum analyzer (See paragraph [0063] lines 6-8 in Moon.).
However, Daniel when modified by Moon fails to teach to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different.
Rockwell, from the same field of endeavor as Daniel, teaches a system that enables the second optical beam to exchange a path of the first optical beam (See Fig. 1a elements 16 and 18, column 3 line 56 and column 2 lines 51-56.), wherein the first direction and the second direction are different (This is shown in Fig. 1a. The directions of elements 18 and 16 are different.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rockwell to Daniel when modified by Moon to have enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different in order to compensate the aberrations and depolarization imparted on the beam (See column 3 lines 16-20.).
Regarding claim 12, Daniel teaches the method of claim 11, wherein the first optical beam has a first polarization state and the second optical beam has a second polarization state (This pertains to p. 10 paragraph 4 lines 8-10 in Daniel.).
Regarding claim 13, Daniel teaches the method of claim 11, wherein the second direction is opposite of the first direction (This limitation corresponds to paragraph [0073] of the application and this pertains to Fig. 5 and p. 11 paragraph 4 lines 2-9 in Daniel.).
Regarding claim 14, Daniel teaches the method of claim 11, wherein the first optical beam and the second optical beam are transmitted in a direction of a mirror (See p. 17 paragraphs 2-3 and Figs. 11A-11D in Daniel.).
	Regarding claim 15, Daniel teaches the method of claim 14, wherein the first optical beam and the second optical beam reflect off a plurality of surfaces of the mirror (This pertains to Figs. 11A-11D, which is a hollow roof mirror cited in p. 17 paragraph 2 in Daniel. These mirrors have a plurality of surfaces.).
	Regarding claim 16, Daniel teaches the method of claim 11, wherein the first optical beam and the second optical beam are transmitted in a direction of a prism (See Fig. 5 and p. 11 paragraph 4 lines 12-13 in Daniel.).
	Regarding claim 17, Daniel teaches the method of claim 11, wherein the first optical beam and the second optical beam are transmitted in a direction of a lens system (This corresponds to elements 27 and 28 in Fig. 3 and p. 11 paragraph 2 in Daniel.).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miglani and further in view of Rockwell.
Regarding claim 18, Miglani teaches a non-transitory computer-readable storage medium having an executable stored thereon (This refers to element 390 in Fig. 3 and paragraph [0034] lines 1-6 in Miglani.), which when executed instructs a processor to perform a method as follows: determine an optical beam path associated with a first optical beam (See the annotated Fig. below.) and a second optical beam (See the annotated Fig. below.); transmit the first optical beam in a first direction along the optical beam path (This is shown the annotated Fig. below.); and transmit the second optical beam in a second direction along the optical beam path (This is shown the annotated Fig. below.)
However, Miglani is silent with respect to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different.
Rockwell, from the same field of endeavor as Miglani, teaches a system that enables the second optical beam to exchange a path of the first optical beam (See Fig. 1a elements 16 and 18, column 3 line 56 and column 2 lines 51-56.), wherein the first direction and the second direction are different (This is shown in Fig. 1a. The directions of elements 18 and 16 are different.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Rockwell to Miglani to have to enable the second optical beam to exchange a path of the first optical beam, wherein the first direction and the second direction are different in order to compensate the aberrations and depolarization imparted on the beam (See column 3 lines 16-20.).

    PNG
    media_image1.png
    473
    622
    media_image1.png
    Greyscale


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miglani and Rockwell, as applied to claim 18 above, and further in view of Sonobe, Y et al. U. S. Patent No. US 4995724 A (Hereinafter Sonobe).
Regarding claim 19, Miglani does not teach the non-transitory computer-readable storage medium of claim 18, wherein the first optical beam has a first polarization state and the second optical beam has a second polarization state.
However, Sonobe, from the same field of endeavor as He, teaches the non-transitory computer-readable storage medium (This refers element 25 in Fig. 1 and column 6 lines 28-34 in Sonobe.) of claim 18, wherein the first optical beam has a first polarization state and the second optical beam has a second polarization state (These pertain to elements c and d in Fig. 1 and column 6 lines 22-24 in Sonobe.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Sonobe to He to have the non-transitory computer-readable storage medium of claim 18, wherein the first optical beam has a first polarization state and the second optical beam has a second polarization state in order to measure, with high accuracy, the absolute value of an optical spectrum at every wavelength of light to be measured (See column 1 lines 11-13 in Sonobe.).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miglani, Rockwell, and Sonobe, as applied to claim 19 above, and further in view of Daniel.
Regarding claim 20, Miglani teaches the non-transitory computer-readable storage medium (This refers to element 390 in Fig. 3 and paragraph [0034] lines 1-6 in Miglani.) of claim 19.
However, Miglani does not disclose wherein the second direction is the opposite of the first direction.
Daniel, from the same field of endeavor as Miglani, teaches wherein the second direction is the opposite of the first direction (This limitation corresponds to paragraph [0073] of the application and this pertains to Fig. 5 and p. 11 paragraph 4 lines 2-9 in Daniel.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Daniel to Miglani to have wherein the second direction is the opposite of the first direction in order to prevent unwanted deviation caused by inaccuracy in the right-angle when the beam is reflected a first time, will be
corrected when the beam is reflected in the opposite direction at the same surface (See p. 6 paragraph 2 lines 1-3.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877